Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.

Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues: The cited references do not teach “classify the selected feature portions into a plurality of groups” and “each of the classified feature portions being one of the image areas in the acquired captured image”.
Examiner disagrees: Applicant’s arguments are based on amended limitations, thus are moot in view of new ground of rejections. However, the Matsushita teaches some of the amended limitations. 
classify the selected feature portions into a plurality of groups, ([0045], “An image region separation unit 104 analyzes the original document image obtained using the document image scanning unit 101, separates a graphic region from a text region in the original document image,” as shown in FIG. 16, each region has a region type.)
each of the classified feature portions being one of the image areas in the acquired captured image; ([0045], “An image region separation unit 104 analyzes the original document image obtained using the document image scanning unit 101, separates a graphic region from a text region in the original document image,” as shown in FIG. 16, each region in an image document has a region type.
 
    PNG
    media_image1.png
    285
    395
    media_image1.png
    Greyscale
)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-10, 12-14, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 2008/0253660 A1) and in view of Wu et al. (US 2009/0028446 A1).
Regarding claim 1, Matsushita teaches:
An image processing apparatus comprising: 
one or more memories storing instructions: and one or more processors executing the instructions ([0111]-[0113], “Accordingly, since function processing of the present invention is realized using a computer, the program installed in the computer also realizes the present invention. That is, the present invention includes a computer program which realizes the function processing of the present invention. [0112] In this case, an object code, a program to be executed using an interpreter, and script data to be supplied to an OS (Operation System) may be employed as long as a function of program is attained. [0113] Examples of a computer-readable storage medium used to supply a program include a floppy (registered trademark) disc, a hard disc, an optical disc, a magneto-optical disc, a CD-ROM (compact disc read-only memory), CD-R (compact disc recordable), a CD-RW (compact disc rewritable), a magnetic tape, a nonvolatile memory card, a ROM (read-only memory), and a DVD (digital versatile disc) (DVD-ROM (digital versatile disc read-only memory) and DVD-R (digital versatile disc recordable)).”) to: 
acquire a captured image from an image capturing apparatus; ([0045], “An image region separation unit 104 analyzes the original document image obtained using the document image scanning unit 101,”) 
select feature portions, which are image areas used for alignment of the captured image with a different captured image of the image capturing apparatus, in the acquired captured image, ([0045], “An image region separation unit 104 analyzes the original document image obtained using the document image scanning unit 101, separates a graphic region from a text region in the original document image, and obtains pieces of coordinate information of the graphic region and the text region. An image resolution selection unit 105 selects one of resolutions which is used for extracting image feature parameters based on resolution information of the original document image, the number of colors of the original document image, information on a region from which image feature parameters are extracted, and types of image feature parameters to be extracted, for example. An image feature parameter registration unit 107 stores or registers the image feature parameters extracted using the image feature parameter extraction unit 106 in the HDD 8, for example, after the image feature parameters are associated with the image and the region information”)
the image areas being different from each other in the acquired captured image and each of the feature portions being one of the image areas in the acquired captured image; [0045], “An image region separation unit 104 analyzes the original document image obtained using the document image scanning unit 101, separates a graphic region from a text region in the original document image,”)
classify the selected feature portions into a plurality of groups, each of the selected feature portions being classified into one of the plurality of groups; ([0045], “An image region separation unit 104 analyzes the original document image obtained using the document image scanning unit 101, separates a graphic region from a text region in the original document image,” as shown in FIG. 16, each region has a region type.)
each of the classified feature portions being one of the image areas in the acquired captured image; ([0045], “An image region separation unit 104 analyzes the original document image obtained using the document image scanning unit 101, separates a graphic region from a text region in the original document image,” as shown in FIG. 16, each region in an image document has a region type.
 
    PNG
    media_image1.png
    285
    395
    media_image1.png
    Greyscale
)
However, Matsushita does not, but Wu teaches:
count a number of feature portions classified to one of the plurality of groups, (FIG. 11 teaches count the number of the word occurrence in an input document. Each word is a feature portion in the input document, which is classified into a group. ) and 
present information about a specific group (The group information is presented as FIG. 11. ) and the number of feature portions classified into the specific group being less than a threshold value ([0280] teaches the word (feature portion in a input document) is counted and compared to a threshold value: “In Step S34, a comparison is made between the counted value and a predetermined threshold value. When the counted value is greater than the predetermined threshold value, the adjusting process goes to Step S35. Contrarily, when the counted value is less than the threshold value, the adjusting process goes to Step S36.” FIG. 11 shows the counted number of all the words are displayed in the table.)
Matsushita teaches classifying different feature potions into different groups in an input documents as shown in the above figure. However, Matsushita does not explicitly teach count how many feature portions of the input document belong to one group, although it has enough information to easily compute the numbers. Wu, on the other hand, teaches counting and presenting the number of features portions occur in a group to give users more detailed information about the input documents.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Matsushita with the specific teachings of Wu to provide more detailed information about the input documents.

Regarding claim 3, Matsushita in view of Wu teaches:
The image processing apparatus according to claim 1, wherein in each of the feature portions, a maximum edge intensity in the image area in the captured image is equal to or higher than a predetermined edge intensity.( Matsushita [0097] teaches that if the largest edge intensity has to be larger or equal to a predetermined threshold value, that the interest area has an edge, otherwise there is no edge: ““Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.”) 

Regarding claim 4, Matsushita in view of Wu teaches:
The image processing apparatus according to claim 1, wherein the information about the specific group includes information about the number of the feature portions classified into the specific group. (Wu, FIG. 11 teaches count the number of the word occurrence in an input document. Each word is a feature portion in the input document, which is classified into a group. The combination rationale of claim 1 is incorporated here.) 

Regarding claim 6, Matsushita in view of Wu teaches:
 The image processing apparatus according to claim 1, wherein the information is presented by: rendering a display (Wu, FIG. 11 and 1 ) indicating the information in the captured image; and displaying the captured image in which the display indicating the information about of the specific group is rendered. (Wu. FIG. 7. FIG. 11. The combination rationale of claim 1 is incorporated here.)

Regarding claim 7, Matsushita in view of Wu teaches:
The image processing apparatus according to claim 1, the one or more processors further execute the instructions to set an additional criterion for selection of the feature portions. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.” )

Regarding claim 8, Matsushita in view of Wu teaches:
The image processing apparatus according to claim 7, wherein the additional criterion is a criterion for designating the feature portions whose the selection is to be disabled. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.”)

Regarding claim 9, Matsushita in view of Wu teaches:
The image processing apparatus according to claim 7, wherein the additional criterion includes a definition of a deselection area including a feature portion whose the selection is to be disabled in the captured image. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.” Matsushita teaches additional feature portion selection criterion, e.g. such as designate the upper left corner as block of interest, which allows users to select any area in an image as area of interest. The area can be an area that is not selected before.)

Regarding claim 10, Matsushita in view of Wu teaches:
 The image processing apparatus according to claim 7, wherein the additional criterion includes a definition of a deselection area in which the feature portions are not selected in the captured image, and the feature portions from the captured image exclusive of the deselection area is reselected. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.”)

Regarding claim 14, Matsushita in view of Wu teaches:
The image processing apparatus according to claim 1, wherein the selected feature portions are classified into any one of the plurality of groups based on an edge angle of the selected feature portions. (Matsushita FIG. 14 shows the grouping of feature portions based on edge angle of the selected feature portions. [0097], “First, each of the pixel of interest and eight pixels surrounding the pixel of interest is multiplied by a value obtained using the Prewitt filter. Then, a sum of thus-obtained multiplied values is obtained, and edge intensities for individual direction components are obtained. Among the direction components, a direction component having the largest edge intensity is determined to be an edge direction of the pixel of interest and the largest edge intensity is determined to be an edge intensity of the pixel of interest. Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.”. )

Regarding claim 16, Matsushita in view of Wu teaches:
The image processing apparatus according to claim 1, wherein information about the specific group is presented in a case where the counted number of the feature portions is less than the threshold value. (Wu, [0280] teaches the word (feature portion in a input document) is counted and compared to a threshold value: “In Step S34, a comparison is made between the counted value and a predetermined threshold value. When the counted value is greater than the predetermined threshold value, the adjusting process goes to Step S35. Contrarily, when the counted value is less than the threshold value, the adjusting process goes to Step S36.”FIG. 11 shows the counted number of all the words are displayed in the table.)

Claim 12 recites similar limitations of claim 1, in a form of method, thus are rejected using the same rejection rationale.

Regarding claim 13, Matsushita in view of Wu teaches:
A non-transitory computer readable storage medium storing a program causing a computer to execute an image processing method, (Matsushita [0111]-[0113], “Accordingly, since function processing of the present invention is realized using a computer, the program installed in the computer also realizes the present invention. That is, the present invention includes a computer program which realizes the function processing of the present invention. [0112] In this case, an object code, a program to be executed using an interpreter, and script data to be supplied to an OS (Operation System) may be employed as long as a function of program is attained. [0113] Examples of a computer-readable storage medium used to supply a program include a floppy (registered trademark) disc, a hard disc, an optical disc, a magneto-optical disc, a CD-ROM (compact disc read-only memory), CD-R (compact disc recordable), a CD-RW (compact disc rewritable), a magnetic tape, a nonvolatile memory card, a ROM (read-only memory), and a DVD (digital versatile disc) (DVD-ROM (digital versatile disc read-only memory) and DVD-R (digital versatile disc recordable)).”)
The rest of claim 13 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita and in view of Wu and further in view of Katchalov (US 2018/0174326 A1).
Regarding claim 2, Matsushita in view of Wu teaches:
The image processing apparatus according to claim 1, 
However, Matsushita in view of Wu does not, but Katchalov teaches:
wherein the acquired captured image is a captured image captured in an orientation at a time of calibration of the image capturing apparatus.( Katchalov [0053] teaches a scenario that the cameras positions and orientation are fixed to capture images. The images are used to perform calibration: “In one arrangement, the ROI 110 may be a sports venue, arena or stadium with a large number of cameras (e.g., tens or hundreds of cameras) with fixed pan, tilt, zoom (PTZ) directed in towards a playing area. Such a playing area is approximately rectangular, circular or oval, allowing the playing area to be surrounded by one or more rings of cameras so that all points on the playing area are captured simultaneously from a large number of viewpoints. In some arrangements, a full ring of cameras is not employed but rather some subsets of the cameras 120A-120X are used. Arrangements where subsets of the cameras 120A-120X are used may be advantageous when certain viewpoints are known to be unnecessary ahead of time.In one arrangement, the cameras 120A-120X may be synchronised to acquire frames at the same instants in time.”,”)
Matsushita in view of Wu teaches acquiring an image, Katchalov teaches acquiring images based on specific conditions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Matsushita in view of Wu with the specific teachings of Katchalov to apply the classification method of Matsushita in view of Wu to the images taught by Katchalov to obtain predictable results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Wu and further in view of Sorek et al. (US 2006/0017837 A1).
Regarding claim 11, Matsushita in view of Wu teaches:
The image processing apparatus according to claim 10, the one or more processors further 
However, Matsushita in view of Wu does not, but Sorek teaches:
to render a mask in the deselection area of the captured image, wherein the feature portions based on the captured image in which the mask is rendered is reselected.([0030], “Furthermore, in accordance with some preferred embodiments of the present invention, the red eye reduction comprises identifying red eye pixels by local analysis of the consistency of the images taken with different strobe durations, and utilizing the mask to deselect red eye areas from the images where they appear in.” FIG. 11 shows the rendering and displaying the masks. )
Sorek teaches using mask to indicate a deselection area in an image.  Matsushita in view of Wu teaches allowing users to select any area in an image. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Matsushita in view of Wu with the specific teachings of Sorek to allow users to select an interest area in an image, and using mask to indicate the deselection area; based on the mask visualization, the user can easily reselect the deselected area. The benefit would be to allow users select interest areas on an image with visualization help.  

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references along or in combination teaches the limitations of “ wherein the information about the specific group includes information about the number of feature portions classified into the specific group and information about an edge angle corresponding to the specific group.” Recited in claim 17 in combination with the limitations recited in parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611